In the
 United States Court of Appeals
              For the Seventh Circuit
                       ____________

No. 05-3093
UNITED STATES OF AMERICA,
                                          Plaintiff-Appellant,
                             v.

ALEJANDRO GALICIA-CARDENAS,
                                         Defendant-Appellee.
                       ____________
         Appeal from the United States District Court
            for the Eastern District of Wisconsin.
          No. 05-CR-18—J.P. Stadtmueller, Judge.
                       ____________
No. 05-3486
UNITED STATES OF AMERICA,
                                            Plaintiff-Appellee,
                             v.

ANTELMO VEGA-LOPEZ,
                                        Defendant-Appellant.
                       ____________
         Appeal from the United States District Court
            for the Western District of Wisconsin.
         No. 05-CR-068-S—John C. Shabaz, Judge.
                       ____________
2                                      Nos. 05-3093 & 05-3486

    SUBMITTED FEBRUARY 8, 2006Œ—DECIDED MARCH 24, 2006ŒŒ
                         ____________


    Before MANION, KANNE, and EVANS, Circuit Judges.
  PER CURIAM. We consolidate these two cases for deci-
sion because they raise the same issue. In the first case,
Alejandro Galicia-Cardenas was charged in a single-
count indictment alleging that he entered the United States
without permission after having previously been deported
following a 1994 conviction for an aggravated
felony—second degree robbery in Los Angeles. Galicia-
Cardenas entered a guilty plea to the charge in the Eastern
District of Wisconsin. Vega-Lopez was charged with the
same offense, but his aggravated felony was a 1997 convic-
tion for possession of marijuana for sale, ironically (we
assume) also in Los Angeles. He entered a guilty plea to the
charge in the Western District of Wisconsin. Vega-Lopez
appeals his sentence. The government appeals the sentence
Galicia-Cardenas received.
  Both judges in these post-Booker cases appropriately
consulted the guidelines and treated them as advisory.
Vega-Lopez’s properly calculated guideline range was 27
to 33 months. The court imposed a sentence of 30 months.
Galicia-Cardenas, who had a prior conviction for a
crime of violence, fared worse under the guidelines as his



Œ
  These two cases were scheduled to be argued before our panel
on February 8, 2006. On February 2, 2006, we vacated the
arguments after concluding that they were unnecessary. Thus, the
appeals are submitted on the briefs and the records. See Fed. R.
App. P. 34(a)(2).
ŒŒ
    This decision was originally released as an unpublished order.
Upon the government’s motion, we now issue it as a published
opinion.
Nos. 05-3093 & 05-3486                                    3

properly calculated advisory range was 41 to 51 months.
His sentence, however, was 27 months, 3 months less than
the term Vega-Lopez received.
  In sentencing Mr. Galicia-Cardenas, the judge concluded
that because the Eastern District of Wisconsin has not
implemented a fast-track program to prosecute illegal
reentry cases, the use of such programs in other districts
created an unwarranted sentencing disparity between
Galicia-Cardenas and other immigration offenders. As
a result, the judge adjusted Galicia-Cardenas’s sen-
tence downward the equivalent of 4 levels and arrived
at the 27-month sentence. In sentencing Mr. Vega-Lopez,
the district court declined to bestow a similar benefit on
him because a fast-track program is not used in Wisconsin.
  In 1994, the Southern District of California—a district
which saw more than 600,000 arrests annually at its border
with Mexico in the early 1990s—adopted an early disposi-
tion or “fast-track” program. See Alan D. Bersin, Reinvent-
ing Immigration Law Enforcement in the Southern District
of California, 8 Fed. Sentencing Rep. 254 (1996). Soon,
other “border” states followed suit with fast-track programs
of their own.
  In 2003, Congress formally approved the use of fast-track
programs. As part of the “Prosecutorial Remedies & Other
Tools to End the Exploitation of Children Today Act” (the
“PROTECT Act”), Congress granted the Attorney General
the sole authority to create and implement fast-track
programs. See Pub. L. No. 108-21, § 401(m)(2)(B), 117 Stat.
650, 675 (2003).
  Although the general goal of the PROTECT Act was to
reduce downward departures, Congress directed the
Sentencing Commission to promulgate a policy statement
authorizing a departure of not more than 4 levels when a
defendant resolved his case through a fast-track program
authorized by the Attorney General.
4                                   Nos. 05-3093 & 05-3486

  In a recent decision, United States v. Martinez-Martinez,
2006 WL 722140 (7th Cir. March 23, 2006), we rejected a
claim that the defendant’s 41-month sentence (the low end
of the advisory guideline range) was unreasonable because
Indiana does not have a fast-track program. We went on to
observe, “Given Congress’ explicit recognition that fast-
track procedures would cause discrepancies, we cannot
say that a sentence is unreasonable simply because it
was imposed in a district that does not employ an early
disposition program.” By the same logic, we cannot say that
a sentence imposed after a downward departure is by itself
reasonable because a district does not have a fast-track
program. Because Martinez controls these cases, we must
affirm the sentence imposed in Vega-Lopez’s case (he raises
no other arguments suggesting that his sentence
is unreasonable) and vacate the sentence Mr. Galicia-
Cardenas received. Mr. Galicia-Cardenas must be resen-
tenced without a credit for Wisconsin’s lack of a fast-track
program. Whether he deserves a sentence below the
advisory guideline range based on other factors is left to the
discretion of the district court.
    IT IS SO ORDERED.

A true Copy:
        Teste:

                        ________________________________
                        Clerk of the United States Court of
                          Appeals for the Seventh Circuit




                   USCA-02-C-0072—4-10-06